DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response and Claim Status
The instant Office action is responsive to the response received December 21, 2020 (the “Response”).
In response to the Response, the previous (1) objection of claims 1–7, 11, and 12 under 37 C.F.R. § 1.71(a); (2) rejection of claims 1–20 on the ground of nonstatutory double patenting; (3) invoking of 35 U.S.C. § 112(f); (4) rejections of claims 1–7 under § 112(a),(b); and (5) rejections of claims 1–20 under § 103
are WITHDRAWN.
Claims 1–20 are currently pending.  

Means-plus-Function Positive Statement
Claims 1 was amended such that the “one or more logic elements compris[e] a load balancing engine implemented in one or a combination of hardware, firmware, and low-level software at the switch.”  Response 2 (Claims App’x).  The Examiner emphasizes “at the switch” because the one or more logic elements are now “modified by sufficient structure or material for achieving the claimed function.”  Manual of Patent Examining Procedure (MPEP) § 2181(I)(C) (9th ed. Rev. 08.2017, Jan. 2018).  Accordingly, “one or more logic elements” of claim 1 do not invoke 35 U.S.C. § 112(f).

Claim Rejections – 35 U.S.C. § 102
Claims 15–20 are rejected under 35 U.S.C. § 102 as being anticipated by Wood et al. (US 9,253,245 B2; filed Mar. 7, 2014).
Regarding claim 15, Wood discloses a method comprising:
receiving an incoming network packet (“network traffic” at 2:25) including a source IP address and a destination IP address (“source and destination IP addresses” at 3:12–13);
identifying whether to load balance (Claim 13 recites “wherein the load balancing module is configured to determining whether the destination address is a destination address of a load-balanced virtual machine by matching the destination address to one or more of the network addresses in the load balancing match table” at 16:65–17:2; Claim 14 recites “wherein the load balancing machine is configured to route the network traffic without utilizing a load balancing scheme if the destination address does not match one or more of the networking addresses in the load balancing match table” at 17:3–7) the network packet across a plurality of service nodes (fig. 1, virtual machine items 14) based on the destination IP address;
masking, via an adjustable mask, a portion of the source IP address of the incoming network packet to expose a load balancing tag based on whether1 it is identified to load balance the network packet across the plurality of service nodes; and
2 the incoming network packet to a service node of the plurality of service nodes based at least in part on the load balancing tag.
Regarding claim 16, Wood discloses receiving3 a configuration option specifying a bit pattern for identifying the load balancing tag.
Regarding claim 17, Wood discloses wherein the receiving4 of the configuration option includes receiving a starting position and a bit width.
Regarding claim 18, Wood discloses wherein the assigning5 of the incoming network packet to the service node based on the load balancing tag includes deterministically assigning the service node based on the load balancing tag.
Regarding claim 19, Wood discloses further comprising: shifting6 the adjustable mask a predetermined number of bits to yield a fragment of the source IP address.
Regarding claim 20, Wood discloses wherein the fragment7 of the source IP address includes bits spanning two different octets.

Claim Rejections – 35 U.S.C. § 103
Applicants’ arguments with respect to the rejection of claims 1, 2, 4, 5, 8, 9,11,12,15,16, and 18 under  35 U.S.C. § 103 as being obvious over Yang et al. 
Claims 1–4, 8–11, and 15–18 are rejected under 35 U.S.C. § 103 as being obvious over Lopez et al. (US 9,270,639 B2; filed Dec. 27, 2013) in view of Wood.
Regarding claim 1, while Lopez teaches a switch (figs. 1–3, item 106; 7:13–30) comprising:
one or more logic elements comprising a load balancing engine (fig. 3, item 310) implemented in one or a combination of hardware, firmware (4:64–5:3), and low-level software at the switch, the load balancing engine configured for: 
receiving an incoming network packet (“network traffic data packets” at 7:20–21) including a source IP address and a destination IP address (“elements or information associated with the packet and/or packet header, including, but not limited to a source or destination address” at 7:22–24; “the source or destination address (e.g., IP address)” at 7:28–29, 17:26–27);
identifying whether to load balance (“Switching device 106 implements a load balancing function for balancing data traffic load” at 12:44–45) the network packet across a plurality of service nodes (fig. 3, items 320a–n; fig. 4, item 406);
masking, via an adjustable mask (“Based on the hash of one or more bits of the address field” at 12:61–62 at least suggests adjustable masking), a portion of the source IP address (fig. 4, item 402; “In another embodiment of the present invention, column 402 represents a plurality of bits from the source address contained in the data packet” at 21:2–5; “For example, . . . the address bit combination of 1101” at 21:29–30 will mask the remaining bits in the source address) of the incoming network packet to expose a load balancing tag (fig. 4, item 402; “For example, . . . the address bit combination of 1101” at 21:29–30) 
assigning the incoming network packet to a service node (“For example, for the address bit combination of 1101 a port 14 is assigned and all the data traffic containing 1101 bit combination in the respective bits of destination address are redirected to port 14” at 21:29–32) of the plurality of service nodes by identifying an address (“port 14” has the address “14”) of the service node based on the load balancing tag,
Lopez does not teach, in italics, (1) an IP address of the service node; and (2) identifying whether to load balance based on the destination IP address.
	Lopez teaches IP addresses (7:28–29; 17:26–27; 26:23–24).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s address of the service node to be an IP address as taught by Lopez “for balancing load among firewall security devices in a network.”  Lopez 2:39–40.
Wood teaches identifying whether to load balance based on a destination IP address (Claim 13 recites “wherein the load balancing module is configured to determining whether the destination address is a destination address of a load-balanced virtual machine by matching the destination address to one or more of the network addresses in the load balancing match table” at 16:65–17:2; Claim 14 recites “wherein the load balancing machine is configured to route the network traffic without utilizing a load balancing scheme if the destination address does not match one or more of the networking addresses in the load balancing match table” at 17:3–7.)
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s identifying whether to load balance to be based on the incoming network packet’s destination IP address as taught by Wood 
Regarding claim 2, Lopez teaches wherein the load balancing engine is further configured for receiving a configuration option specifying a bit pattern (fig. 4, item 400; 20:53–21:32) for identifying the load balancing tag.
Regarding claim 3, Lopez teaches wherein the receiving of the configuration option includes receiving a starting position (e.g., fig. 4, item 402 has starting positions “0” for “0010”) and a bit width (4 bits at fig. 4, item 402; “In another embodiment of the present invention, column 402 represents a plurality of bits from the source address contained in the data packet” at 21:2–5).
Regarding claim 4, Lopez teaches wherein the assigning of the incoming network packet (“network traffic data packets” at 7:20–21) to the service node (“For example, for the address bit combination of 1101 a port 14 is assigned and all the data traffic containing 1101 bit combination in the respective bits of destination address are redirected to port 14” at 21:29–32) based on the load balancing tag (fig. 4, item 402; “For example, . . . the address bit combination of 1101” at 21:29–30) includes deterministically assigning (fig. 4, item 400; 20:53–21:32) the service node based on the load balancing tag.
Regarding claim 8, Lopez teaches one or more non-transitory tangible computer-readable mediums (5:4–24) having stored thereon executable instructions to provide a load balancing engine (fig. 3, item 310), the load balancing engine to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 8.
Regarding claims 9–11, claims 2–4, respectfully, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–4 are equally applicable to, respectfully, claims 9–11.
claim 15, Lopez teaches a method to perform operations according to claim 1.  Thus, references/arguments equivalent to those present for claim 1 are equally applicable to claim 15.
Regarding claims 16–18, claims 2–4, respectfully, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 2–4 are equally applicable to, respectfully, claims 16–18.

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being obvious over Lopez in view of Wood, and in further view of Allam.
Regarding claim 5, while Lopez teaches wherein the masking of the portion of the source IP address of the incoming network packet includes applying
Lopez does not teach, in italics, an AND mask.
Allam teaches applying an AND mask to an IP address (“if the configuration is set to 2 leading octet match, the IP address 10.10.23.45 will match 10.10.21.46” at ¶ 133 at least suggests an AND mask involving the 2 leading octets “10.10”). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for the Lopez’s mask to be an AND mask as taught by Allam for “ensuring wanted electronic messages are reliably delivered to recipients by distinguishing between wanted, authenticated messages and other messages.”  Allam ¶ 2.
claim 12, claim 5 recites substantially similar features.  Thus, references/arguments equivalent to those present for claim 5 are equally applicable to claim 12.

Claims 6, 7, 13, 14, 19, and 20 are rejected under 35 U.S.C. § 103 as being obvious over Lopez in view of Wood, and in further view of Lowekamp (US 2009/0016368 A1; published Jan. 15, 2009).
Regarding claim 6, while Lopez teaches 
the load balancing engine (fig. 3, item 310) is provided on the switch (figs. 1–3, item 106; 7:13–30), the adjustable mask (“Based on the hash of one or more bits of the address field” at 12:61–62 at least suggests adjustable masking), and the source IP address (“elements or information associated with the packet and/or packet header, including, but not limited to a source or destination address” at 7:22–24; “the source or destination address (e.g., IP address)” at 7:28–29, 17:26–27), 
Lopez does not teach the load balancing engine is further configured for shifting the adjustable mask a predetermined number of bits to yield a fragment of the IP address.
Lowekamp teaches shifting an adjustable mask a predetermined number of bits to yield a fragment of an IP address (shifting from the first octet of an IP address to the first two octets of the IP address at ¶ 50).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention for Lopez’s adjustable mask to be shifted a predetermined number of bits to yield a fragment of the source IP address as taught by Lowekamp “obtaining and using information for communication devices in a decentralized serverless network system (P2P overlay) for optimizing decision making based on locality.”  Lowekamp ¶ 14.
claim 7, Lowekamp teaches wherein the fragment of the IP address includes bits spanning two different octets (shifting from the first octet of an IP address to the first two octets of the IP address at ¶ 50). 
Regarding claims 13, 14, 19, and 20, claims 6, 7, 6, and 7, respectfully, recite substantially similar features.  Thus, references/arguments equivalent to those present for claims 6, 7, 6, and 7 are equally applicable to, respectfully, claims 13, 14, 19, and 20.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: US 6804233 B1; US 7522603 B2; US 8645508 B1; US 8949471 B2; US 9203703 B2; US 9325636 B2; US 9825865 B1; US 10382534 B1;
Cisco Nexus 7000 Series NX-OS Unicast Routing Configuration Guide, Release 4.x, Routing Overview, 1–14 (May 2015);
Puneet Kumar, ITD: Load Balancing, Traffic Steering & Clusteringusing Nexus 5k/6k/7k, 1–8 (Sept. 2014); and 
Mouli Vytla et al., ITD Overview, Cisco, 1–68, (2010).
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to DAVID P. ZARKA whose telephone number is (703) 756-5746.  The Examiner can normally be reached Monday–Friday from 9:30AM–6PM ET.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Vivek Srivastava, can be reached at (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal.  Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DAVID P ZARKA/PATENT EXAMINER, Art Unit 2449


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The masking method-step is conditional and, therefore, need not be satisfied to meet claim 15.  See Ex parte Schulhauser, No. 2013-007847, 2016 WL 6277792, at *3–5 (PTAB Apr. 28, 2016) (precedential) (holding that in a method claim, a step reciting a condition precedent does not need to be performed if the condition precedent is not met) (available at https://www.uspto.gov/sites/default/files/documents/Ex%20parte%20Schulhauser%202016_04_28.pdf; last visited Nov. 22, 2019); see also MPEP § 2111.04(II) (citing Schulhauser).
        2 The assigning method-step depends on the conditional load balancing tag.  The assigning method-step, then, is also conditional and, therefore, need not be satisfied to meet claim 15.  
        3 The receiving method-step depends on the conditional load balancing tag.  The receiving method-step, then, is also conditional and, therefore, need not be satisfied to meet claim 16.  
        4 See n. 3.  
        5 See n. 2.  
        6 The shifting method-step depends on the conditional adjustable mask.  See n. 1.  The shifting method-step, then, is also conditional and, therefore, need not be satisfied to meet claim 19.  
        7 See n. 6.